Matter of Moringiello (2016 NY Slip Op 04944)





Matter of Moringiello


2016 NY Slip Op 04944


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
RUTH C. BALKIN
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS, JJ.


1994-01728 

[*1]In the Matter of Lawrence D. Moringiello, REINSTATEMENT admitted as Lawrence Daniel Moringiello, a disbarred attorney. (Attorney Registration No. 1657964)




DECISION & ORDERMotion by Lawrence D. Moringiello for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Moringiello was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 16, 1977, under the name Lawrence Daniel Moringiello. By opinion and order of this Court dated May 2, 1994, Mr. Moringiello was disbarred upon his resignation and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of Moringiello,  197 AD2d 174). By decision and order on motion of this Court dated December 15, 2009, Mr. Moringiello's first motion for reinstatement was denied. By decision and order on motion of this Court dated March 4, 2015, Mr. Moringiello's second motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Moringiello's character and general fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Lawrence Daniel Moringiello is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Lawrence Daniel Moringiello to the roll of attorneys and counselors-at-law.ENG, P.J., DILLON, BALKIN, LEVENTHAL and CHAMBERS, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court